            Case 1:19-cr-03595-KWR Document 64 Filed 10/27/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                Plaintiff,

       v.                                                         Case No. 19-CR-3595-KWR

ANGELITA BENALLY,

                Defendant.

                                    NOTICE OF APPEAL

       NOTICE IS HEREBY GIVEN that Defendant-Movant Angelita Benally, by and through

her counsel of record, Assistant Federal Public Defender Emily P. Carey, hereby appeals to the

United States Court of Appeals for the Tenth Circuit from the Judgment in a Criminal Case (Doc.

63) entered in this cause on October 16, 2020.

       Dated: October 27, 2020.



                                            Respectfully Submitted,

                                            FEDERAL PUBLIC DEFENDER
                                            111 Lomas NW, Suite 501
                                            Albuquerque, NM 87102
                                            (505) 346-2489


                                            Electronically filed October 27, 2020
                                            /s/ Emily P. Carey
                                            Assistant Federal Public Defender
                                            Attorney for Defendant
         Case 1:19-cr-03595-KWR Document 64 Filed 10/27/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 27, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification to the following: Frederick
Mendenhall III, Assistant United States Attorney.

                                               Electronically filed October 27, 2020
                                               /s/ Emily P. Carey
                                               Assistant Federal Public Defender
